              Case 1:21-cv-10744-DJC Document 1 Filed 05/06/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

------------------------------------------------------
GLYNN HOSPITALITY GROUP, INC.

                           Plaintiff,                    Civil Docket No. 1:21-cv-10744
v.

RSUI INDEMNITY COMPANY

                           Defendant.
------------------------------------------------------

                                         NOTICE OF REMOVAL

         TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT

COURT FOR THE DISTRICT OF MASSACHUSETTS:

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, the Defendant, RSUI Indemnity Company

(“RSUI”) hereby removes the above-captioned action to this Court based on the following

supporting grounds:

         I.       PROCEDURAL BACKGROUND AND NATURE OF ACTION

         1.       On or about February 4, 2021, Plaintiff Glynn Hospitality Group, Inc. (“Glynn”)

filed an action in the Suffolk County Superior Court, which was captioned Glynn Hospitality

Group, Inc. v. RSUI Indemnity Company, and docketed at Case No. 2184CV00259. A copy of the

state court complaint (the “Complaint”) is attached hereto as Exhibit A.

         2.       On or about April 9, 2021 Glynn served a copy of the Complaint on RSUI. A copy

of the Affidavit of Service is attached hereto as Exhibit B.

         3.       The Complaint contains three cause of action, consisting of: breach of contract

(Count I); breach of the covenant of good faith and fair dealing (Count II); and violation of G. L.

c. 93A (Count III).




                                                                                   1039550\308098835.v1
              Case 1:21-cv-10744-DJC Document 1 Filed 05/06/21 Page 2 of 4




        4.       Specifically, Glynn seeks damages allegedly resulting from RSUI’s denial of

Glynn’s business income insurance claim allegedly caused by COVID-19.

        II.      THE COURT HAS DIVERSITY JURISDICTION OVER THIS ACTION

        5.       Plaintiff’s Complaint alleges that Plaintiff operates nine locations including

restaurants, bars, pubs, and entertainment venues located in Suffolk County in the Commonwealth

of Massachusetts. The Complaint further alleges that five of these locations were shut down for

approximately 3-4 months, while the remaining four have been closed since March 15, 2020.

Based upon the pled allegations, it is facially apparent from the Complaint that the amount in

controversy exceed $75,000.00, exclusive of interest and costs.

        6.       The United States District Court for the District of Massachusetts has original

jurisdiction over this action pursuant to 28 U.S.C. § 1332 because the action is between citizens of

different states and the matter in controversy exceeds the sum or value of $75,000.00. See, 28

U.S.C. § 1332.

        7.       According to the Complaint, Plaintiff Glynn is a Massachusetts Corporation that

operates restaurants, bars, pubs, and entertainment venues in the County of Suffolk,

Commonwealth of Massachusetts.

        8.       RSUI is a Georgia corporation with a principal place of business located at 945 East

Paces Ferry Road, Suite 1800, Atlanta, Georgia 30326.

        9.       Accordingly, the Glynn and RSUI are citizens of different states. Therefore,

complete diversity of citizenship exists and the requirement set forth in 28 U.S.C. § 1332(a)(1) is

satisfied in the present case.




                                                  2
                                                                                    1039550\308098835.v1
           Case 1:21-cv-10744-DJC Document 1 Filed 05/06/21 Page 3 of 4




        10.    Based on the foregoing, this Court has jurisdiction over this action based upon

diversity of citizenship and the amount in controversy, pursuant to 248 U.S.C §§ 1332, 1441, and

1446.

        III.   DEFENDANT HAS COMPLIED WITH ALL PREREQUISITES FOR
               REMOVAL

        11.    RSUI was served with process on April 9, 2021. Removal is therefore timely under

28 U.S.C. § 1446(b), as fewer than 30 days have elapsed since the RSUI was served with process.

        12.    In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this removal

notice will be given to Glynn and will be filed with the Clerk for the Suffolk County Superior

Court, following the filing of this Notice of Removal.

        13.    Within 28 days of filing this Notice of Removal, RSUI shall file with this Court

certified or attested copies of all records and proceedings in Suffolk County Superior Court,

pursuant to D. Mass. Local Rule 81.1

        14.    RSUI reserves the right to amend or supplement this Notice of Removal and

reserves all rights and defenses in this action, including those available under Fed. R. Civ. P. 12.

        15.    No previous application has been made for the relief requested herein.



        WHEREFORE, RSUI respectfully requests that this case proceed in this Court as an

action properly removed to it.




                                                 3
                                                                                    1039550\308098835.v1
          Case 1:21-cv-10744-DJC Document 1 Filed 05/06/21 Page 4 of 4




                                                 Respectfully submitted,

                                                 Attorney for Defendant
                                                 RSUI Indemnity Company

                                                 By: Their Attorney

                                                  /s/ Steven E. DiCairano
                                                 Steven E. DiCairano, BBO #694228
                                                 HINSHAW & CULBERTSON LLP
                                                 53 State Street
                                                 27th Floor
                                                 Boston, MA 02109
                                                 617-213-7000
                                                 617-213-7001
                                                 sdicairano@hinshawlaw.com

Dated:       May 6, 2020


                                CERTIFICATE OF SERVICE

        I, Steven E. DiCairano, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                 /s/ Steven E. DiCairano
                                                 Steven E. DiCairano




                                                 4
                                                                                   1039550\308098835.v1
